      Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

LISETTE TORRES, individually and on behalf of
all similarly situated individuals,

                                                Plaintiff,                        OPINION AND ORDER ON
                                                                                ATTORNEYS’ FEES APPLICATION
                             -against-
                                                                               FROM PLAINTIFF IN CONNECTION
                                                                                     WITH SETTLEMENT
CITY OF NEW YORK,
                                                                                     18-CV-03644 (LGS) (KHP)
                                                Defendant.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The parties in this case reached a settlement on November 4, 2019. Because they could

not reach agreement on attorneys’ fees, as part of the settlement, the parties agreed to submit

the issue of attorneys’ fees to the Court for resolution. Plaintiff Lisette Torres seeks attorneys’

fees in the amount of $759,760.50 and costs in the amount of $18,014.02.1 (ECF Nos. 129 &

138.) The Court has reviewed the application and, for the reasons set forth below, awards

Plaintiff attorneys’ fees in the amount of $289,859 and costs in the amount of $17,193.32.

                                                     BACKGROUND

         Lisette Torres is a police officer with the New York City Police Department (“NYPD”).

Torres filed this employment discrimination action on April 24, 2018, claiming that she was

discriminated against and harassed on the basis of her sexual orientation in violation of federal,

state and city law. Plaintiff also claimed that she was retaliated against after reporting the


1
 Plaintiff’s reply brief arrives at a total for the fees and costs of $777,794.52, which appears to be an error, as the
Court’s computation results in a total of $777,774.52.

                                                              1
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 2 of 18



discrimination and harassment to the NYPD’s Office of Equal Employment Opportunity

(“OEEO”) in violation of federal, state and city law. The alleged retaliation including denying

her overtime and improperly subjecting her to an investigation by the Internal Affairs Bureau

(“IAB”) and a GO-15 disciplinary hearing.

       Plaintiff first retained counsel in connection with the GO-15 hearing. Already

contemplating a lawsuit at that time, her counsel conducted an investigation that included

serving Freedom of Information Law (“FOIL”) requests to collect information about OEEO

statistics. The FOIL requests were denied, leading Plaintiff’s counsel to file an action in New

York State Supreme Court under New York CPLR Article 78 to compel production of the OEEO

records.

       Also in contemplation of filing this lawsuit, Plaintiff’s counsel filed a charge of

discrimination with the United States Equal Employment Opportunity Commission (“EEOC”) and

prepared and served a Notice of Claim on New York City (the “City”). The EEOC conducted an

investigation of the charge and ultimately issued a determination finding probable cause to

believe the Plaintiff was a victim of sexual discrimination and retaliation in violation of Title VII

of the Civil Rights Act of 1964, as amended (“Title VII”). In accordance with EEOC procedures,

the charge was referred to the United States Department of Justice (“DOJ”) for conciliation.

The conciliation process failed, and the instant lawsuit followed.

       Because Plaintiff’s initial complaint failed to state plausible claims of discrimination and

harassment, the Court permitted her to file a First Amended Complaint. Believing the claims

still were not plausible as repleaded, Defendant moved to dismiss the First Amended Complaint




                                                  2
      Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 3 of 18



in part, which the Court granted, dismissing Plaintiff’s claims of discrimination and hostile work

environment without prejudice to replead a second time.

        The Court stayed discovery on the putative class claims but ordered discovery to

proceed on Plaintiff’s individual claims.2 There were a number of disputes requiring meet-and-

confer sessions among the attorneys and, in some cases, Court resolution. The parties also

conducted a number of depositions. After discovery was completed on Plaintiff’s individual

claims, a trial was scheduled for June 10, 2019. The parties then met with the undersigned to

discuss settlement. However, they were not able to reach settlement and, thus, prepared

various pre-trial submissions in advance of trial.

        In the weeks leading up to the trial, the parties continued to discuss settlement privately

and finally reached a settlement in principal on May 24, 2019. Disputes again arose concerning

the language in the settlement agreement, necessitating several more court conferences. On

November 4, 2019, at a conference before the undersigned, the parties finally reached a full

and final resolution and signed a formal settlement agreement. The settlement provided that

Plaintiff was entitled to make an application for reasonable attorneys’ fees and costs pursuant

to 42 U.S.C. § 2000e-5(k).

        Plaintiff’s counsel states that they spent 1,284.15 hours of attorney time litigating this

matter from the initial investigation phase through December 31, 2019, equating to

$753,465.23. They spent another 9.55 hours of attorney time between January 1 and March




2
 After review of the First Amended Complaint, the Court also stayed discovery on Plaintiff’s claims of
discrimination and hostile work environment (i.e., the claims that were dismissed pursuant to Federal Rule of Civil
Procedure 12(b)).

                                                         3
        Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 4 of 18



31, 2020 on their fee application, equating to $6,295.25. Costs through December 31, 2019

were $17,969.93 and 2020 costs were $44.09.

           The lead attorney on this matter is Yetta Kurland, founder of the firm the Kurland

Group, where she is a partner.3 The Kurland Group specializes in civil rights litigation with a

focus on LGBTQ rights and employment discrimination. Ms. Kurland graduated from Brooklyn

Law School in 1997 and has held various leadership positions in the bar, including co-chair of

the New York County Lawyers Association on LGBT Issues, Vice President of the New York City

Chapter of the National Lawyers Guild, and has been a member of the LGBTQ Rights Committee

of the New York City Bar Association. Ms. Kurland’s proposed rate is $695 per hour.

           Erica Healey-Kagan, who recently made Junior Partner at the Kurland Group, also

worked on this matter. She is a 2008 graduate of Brooklyn Law School, after which she

received a post-graduate fellowship at the New York Civil Liberties Union before joining a

predecessor firm of the Kurland Group. She too has focused her practice on civil rights matters,

particularly involving LGBTQ rights. She is a member of the Advisory Board of the LGBTQ Law

Project at the New York Legal Assistance Group, has served as a member of the LGBTQ Rights

Committee of the New York City Bar Association, and is active in other bar associations as well.

Ms. Kagan’s proposed rate on this matter as Counsel is $625 per hour, and as a Junior Partner is

$650 per hour.

           Kathleen Cullum and Brian Jasinski are Junior Associates who worked on this matter.

Ms. Cullum is a 2016 graduate of Indiana University Maurer School of Law. Her practice too has

focused on civil rights litigation. Mr. Jasinski is a 2015 graduate of Touro College Jacob D.


3
    The Kurland Group has two predecessor firms where Ms. Kurland also served as a name partner.

                                                        4
      Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 5 of 18



Fuchsberg Law Center. The rate proposed for both Ms. Cullum and Mr. Jasinski is $450 per

hour. Although a number of other attorneys worked on the case, no information about those

individuals’ education and experience was provided to the Court—only their graduation dates

from law school (if applicable) and title were provided.4

        The $18,014.02 in costs for which Plaintiff seeks reimbursement consist of copying and

printing costs, costs for legal research services, costs of mailings (including express mail), court

filing fees, travel costs, cost of meals, Pacer costs, medical records processing fees, process

server fees, court reporter and transcript fees, and electronic/computer storage fees.

        In support of the motion, Plaintiff submitted a declaration from Ms. Healy-Kagan

including information about the personnel who worked on the matter and an invoice reflecting

time spent by various attorneys and break-out of costs. The time records reflect some billing

increments of 1/10th of an hour and some that appear to be in 1/4th of an hour. The records

do not appear to be contemporaneous billing records. The hours spent and rates charged by

the various personnel from the start of the representation through December 31, 2019 are

summarized in the chart below.


    Name                        Position              Year of           Hours        Hourly Total
                                                      Law School                     Rate
                                                      Graduation
    Yetta G. Kurland            Senior Partner        1997             556.95        $695       $387,080.25
    Erica T. Healey-Kagan       Junior Partner        2008             286.45        $650       $186,192.50
    Erica T. Healey-Kagan       Counsel               2008             39.35         $625       $24,593.75
    Kathleen B. Cullum          Junior Associate      2016             182.15        $450       $81,967.50
    Kathleen B. Cullum          Law Clerk             2016             110.85        $325       $36,026.25
    Brian A. Jasinski           Junior Associate      2015             18.05         $450       $8,122.50
    Brian A. Jasinski           Law Clerk             2015             40.75         $325       $13,243.75

4
 Various Law Clerks worked on this matter including Brian Jasinski, Jason Mohabir, Michalina Shuter, and
Samantha Weiss. A Junior Associate named Eric Langer worked on the matter, as did a legal assistant named Paul
Newell. The Law Clerk rates are $325 per hour, the legal assistant rate is $175 per hour.

                                                      5
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 6 of 18



  Eric J. Lanter              Junior Associate   2014           1.85        $450      $832.50
  Jason Mohabir               Law Clerk          2014           17.70       $325      $5,752.50
  Michalina N. Shuter         Law Clerk          2014           23.95       $325      $7,783.75
  Samantha Weiss              Law Clerk          2016           5.35        $325      $1,738.75
  Paul D. Newell              Legal Secretary    Expected       0.75        $175      $131.25
                                                 2021
  TOTAL                                                                               $753,465.25
  ATTORNEYS’ FEES

  TOTAL EXPENSES                                                                       $17,969.93
  AND COSTS


         Plaintiff attached a copy of an invoice reflecting the hours spent on the fee application

and the costs associated therewith to the reply brief. No affidavit was provided to introduce

that invoice. Plaintiff Torres also submitted a declaration in support of the motion stating that

she signed an engagement letter with the Kurland Group agreeing to the hourly rates set forth

in the above-chart. She states that she believed these rates to be reasonable and agreed to pay

them if she did not prevail in this action. The actual engagement letter was not provided to the

Court.

                                         LEGAL STANDARD

         A district court exercises “considerable discretion” in awarding attorneys’ fees. See

Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany & Albany Cty. Bd. of

Elections, 522 F.3d 182, 190 (2d Cir. 2008); accord Millea v. Metro-North R. R. Co., 658 F.3d 154,

166-67 (2d Cir. 2011). “The party seeking fees bears the burden of demonstrating that its

requested fees are reasonable.” TufAmerica Inc. v. Diamond, No. 12-cv-3529 (AJN), 2016 WL

1029553, at *3 (S.D.N.Y. Mar. 9, 2016), reconsideration granted in part, No. 12-cv-3529 (AJN),

2016 WL 3866578 (S.D.N.Y. July 12, 2016), and on reconsideration in part, No. 12-cv-3529 (AJN),

2018 WL 401510 (S.D.N.Y. Jan. 12, 2018) (citing Blum v. Stenson, 465 U.S. 886, 897 (1984)).

                                                  6
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 7 of 18



Attorneys’ fees are awarded by determining a presumptively reasonable fee, or a “lodestar,”

reached by multiplying a reasonable hourly rate by the number of hours reasonably expended.

TufAmerica Inc., 2016 WL 1029553, at *3 (citing Millea, 658 F.3d at 166); see also Bergerson v.

N.Y. State Office of Mental Health, Cent. N.Y. Psychiatric Ctr., 652 F.3d 277, 289-90 (2d Cir.

2011). When evaluating hourly rates, the Court looks at “what a reasonable, paying client

would be willing to pay, given that such a party wishes to spend the minimum necessary to

litigate the case effectively.” Bergerson, 652 F.3d at 289 (internal citations and quotation marks

omitted). The Second Circuit’s “forum rule generally requires use of the hourly rates employed

in the district in which the reviewing court sits in calculating the presumptively reasonable fee.”

Id. at 290 (internal citation and quotation marks omitted); see also TufAmerica Inc., 2016 WL

1029553, at *5 (the “rate must be in line with those [rates] prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience, and reputation”). Courts

in this District also have recognized that an “attorney’s customary billing rate for fee-paying

clients is ordinarily the best evidence of” a reasonable hourly rate. In re Stock Exchanges

Options Trading Antitrust Litig., No. 99-cv-0962 (RCC), 2006 WL 3498590, at *9 (S.D.N.Y. Dec. 4,

2006). Finally, the Court may adjust base hourly rates to account for case-specific variables.

Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at 183-184.

       When evaluating hours expended, the Court must make “a conscientious and detailed

inquiry into the validity of the representations that a certain number of hours were usefully and

reasonably expended.” Haley v. Pataki, 106 F.3d 478, 484 (2d Cir. 1997) (quoting Lunday v. City

of Albany, 42 F.3d 131, 134 (2d Cir. 1994)). In determining whether hours are excessive, “the

critical inquiry is whether, at the time the work was performed, a reasonable attorney would


                                                 7
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 8 of 18



have engaged in similar time expenditures.” Samms v. Abrams, 198 F. Supp. 3d 311, 322

(S.D.N.Y. 2016) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). “Hours that are

excessive, redundant, or otherwise unnecessary, are to be excluded . . . and in dealing with such

surplusage, the court has discretion simply to deduct a reasonable percentage of the number of

hours claimed as a practical means of trimming fat from a fee application.” Kirsch v. Fleet St.,

Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (internal citations and quotation marks omitted); accord

Alicea v. City of New York, 272 F. Supp. 3d 603, 608-09 (S.D.N.Y. 2017); TufAmerica Inc., 2016

WL 1029553, at *3.

       The Court also looks at the nature of the legal matter and reason for the fee award in

considering what is a reasonable rate and reasonable time spent on a matter. Complex cases

requiring particular attorney skills and experience may command higher attorney rates, as may

cases requiring retention of a firm with the resources needed to prosecute a case effectively.

See Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at 184.

                                            DISCUSSION

       Defendant contends that the hourly rates sought are higher than those awarded by

Courts in this District for similar types of civil rights cases against municipalities and that the

hours charged are excessive. I address the rates first and then the hours.

       1. Hourly Rates

       The party seeking fees bears the burden of demonstrating that its counsel’s rates are

reasonable. See Blum, 465 U.S. at 895 n.11; accord Reiter v. Metro. Transp. Auth. of State of

New York, No. 01-cv-2762 (GWG), 2007 WL 2775144, at *4 (S.D.N.Y. Sept. 25, 2007). This

means that the fee applicant must produce evidence, in addition to the attorneys’ own


                                                   8
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 9 of 18



affidavits, that the rates are consistent with prevailing rates in the District for lawyers of

comparable skill, experience and reputation. See Blum, 465 U.S. at 895 n.11. The Court also is

mindful that when the attorneys’ fees are sought from a public entity, any fee awarded is paid

by the local taxpayers and impacts the amount of money available for other public programs

and services. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 524, 559 (2010).

       In this case, the City argues that Ms. Kurland’s rate should be reduced from $695 to

$450 per hour; that Ms. Healey-Kagan’s rate should be reduced from $650/625 to $350 per

hour; that Junior Associate rates should be reduced from $450 to $200 per hour; and that Law

Clerk/paralegal rates should be reduced from $325 to $100 per hour.

       When evaluating the appropriate fee, the Court considers the time and labor required,

the novelty and difficulty of the legal and factual issues in the case, the skills demonstrated by

counsel during the case, the customary fee, whether the fee is fixed or contingent, time

limitations imposed by the client or circumstances, the amount involved and the results

obtained, the experience, reputation and ability of the lawyers, the “undesirability” of the case,

the nature and length of the professional relationship, and awards in similar cases. Williams v.

Metro-North R.R. Co., No. 17-cv-3847 (JGK) (KHP), 2018 WL 3370678, at *5 (S.D.N.Y. June 28,

2018), report and recommendation adopted, No. 17-cv-3847 (JGK), 2018 WL 3368713 S.D.N.Y.

July 10, 2018). This case at its core was a straightforward employment discrimination case.

Plaintiff’s counsel was a zealous advocate for their client and demonstrated a satisfactory level

of competence and knowledge of the facts. While the Kurland Group specializes in civil rights

litigation, it does not have the reputation or experience of other Plaintiffs’-side employment

firms that have commanded and been awarded high hourly rates. See, e.g., Powell v. Metro


                                                  9
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 10 of 18



One Loss Prevention Servs. Grp., No. 12-cv-4221 (LAP) (DF), 2015 WL 9287121, at *2-3 (S.D.N.Y.

Feb. 5, 2015), adopted by 2015 WL 9255338 (S.D.N.Y. Dec. 17, 2015) (awarding Debra Raskin,

then of Vladeck, Waldman, Elias & Engelhard, P.C., a well-known and highly regarded firm, a

rate of $650 per hour in light of, among other things, her 35 years of experience); 5 Metro-North

R.R. Co., 2018 WL 3370678, at *8 (awarding Outten & Golden senior partners $800 per hour

where there were other decisions that had found the rates reasonable, the specific features of

the case, and evidence that clients paid those rates).

        Notably, Ms. Kurland does not provide an affidavit stating that the rates she proposes

are her customary billing rates. While Plaintiff apparently signed an engagement letter stating

that she would pay the proposed rates, the engagement letter has not been provided. Nor is

there any evidence that any client of the Kurland Group has ever paid the proposed rates. Nor

is there any evidence that a Court has ever approved or awarded the Kurland Group the rates

proposed in a similar case. In fact, in a recent case, a court awarded Ms. Healey-Kagan a rate of

$350 per hour, although this rate was for a period of time when Ms. Healey-Kagan was less

senior and/or had not been promoted to Junior Partner. See Local 1180, Commc'ns Workers of

Am., AFL-CIO v. City of New York, 392 F. Supp. 3d 361, 380 (S.D.N.Y. 2019). In that same case,

the Court found that an hourly rate of $600 for Ms. Kurland was reasonable. Id.

        In similar, single plaintiff civil rights cases, Courts in this District have awarded attorneys

with Ms. Kurland’s experience rates in the range of $400-500 per hour, although, as noted

above, in some cases, Courts in the District have awarded rates as high as $800 for partners.




5
 Given that Powell was decided in 2015, this Court recognizes that a court would likely approve a higher rate today
to take into account inflation/cost of living increases.

                                                        10
    Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 11 of 18



See, e.g., Lilly v. City of New York, 934 F.3d 222, 231 (2d Cir. 2019) (affirming district court

award of $450 per hour rate to attorney in garden variety civil rights case); Cocuzza v. Rockland

Cty., No. 17-cv-8217 (KMK) (PED), 2019 U.S. Dist. LEXIS 194993, at *11-14 (S.D.N.Y. Nov. 7,

2019) (in civil rights case, finding that $400 per hour rate was appropriate); Charles v. City of

New York, No. 13-cv-3547 (PAE), 2014 U.S. Dist. LEXIS 124056, at *8-10 (S.D.N.Y. Sept. 4, 2014)

(awarding $450 to attorney with 25 years experience in civil rights litigation); Spencer v. City of

New York, No. 06-cv-2852 (KMW), 2013 U.S. Dist. LEXIS 161693, at *16-17 (S.D.N.Y. Nov. 12,

2013) (collecting cases).

       Typical rates are far less for Junior Associates—more in the range of $200 to $350 per

hour depending on experience. See, e.g., Andrews v. City of New York, 118 F. Supp. 3d 630, 641

(S.D.N.Y. 2015) (finding that $200 per hour was reasonable rate for Junior Associate with two

years’ experience at an employment firm); DeCastro v. City of New York, No. 16-cv-3850 (RA),

2017 WL 4386372, at 6 (S.D.N.Y. Sept. 30, 2017) (“Courts in this district generally award fees at

hourly rates between $150 and $275 for Junior Associates at law firms specializing in civil

rights.”). Rates for non-lawyers, i.e. paralegals and recent law graduates who have not been

admitted to the bar (often referred to as Law Clerks), are less still—below $200 per hour.

Travel Leaders Grp., LLC, No. 19-cv-1595 (GBD) (JLC), 2019 U.S. Dist. LEXIS 210850, at *41

(awarding $100 per hour for a paralegal); Andrews, 118 F. Supp. 3d at *642-643 (awarding $100

per hour for two non-lawyers, specializing in research, “at a paralegal rate” in employment class

action).

       None of the other factors courts consider when determining a reasonable rate weigh in

favor of awarding the rates sought by the Kurland Group, apart from the fact that it secured a


                                                  11
    Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 12 of 18



good result for Ms. Torres. This was not an “undesirable” case—other attorneys very may well

have taken it. There were no pressing time limitations or circumstances commanding higher

rates.

         In sum, in light of the dearth of information provided to the Court about the experience

of the attorneys who worked on this case (apart from Ms. Kurland and Ms. Healy-Kagan), the

lack of evidence showing that the rates sought are regularly charged to or paid by clients of the

Kurland Group, the relatively simple nature of the claims in this case, and the prevailing rates in

this District for similar cases against the City, and other factors cited above, I find the following

hourly rates are appropriate: $600 for Ms. Kurland, as this rate was recently found to be

reasonable for her experience; $400 for Ms. Healy-Kagan to take into account her seniority and

promotion to Junior Partner at the tail end of this case; $250 for Junior Associates; and $100 for

Law Clerks and paralegals.

         2. Hours

         Turning to the hours worked, the Court notes that Plaintiff’s counsel does not appear to

have reviewed their time records before submitting them to the Court. Normally, attorneys

seeking an award of fees remove time from attorneys or staff that spent di minimis time on a

matter and remove entries that they know the Court will deem to be redundant or unnecessary

based on applicable case law. Plaintiff’s counsel did not do that. For example, they include

time of Associate Eric Lanter who worked less than two hours on this matter, Law Clerk

Samantha Weiss who worked only 5.35 hours on this matter, and Legal Secretary Paul Newell

who worked less than an hour on the case. Similarly, there are entries for travel time that have

not been discounted and that do not explain the nature of the travel and entries for attorney


                                                 12
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 13 of 18



time that appears to be administrative in nature, such as “organize file” and “calendar

upcoming dates,” that should have been performed by a secretary or paralegal. It is

appropriate to reduce hours for these types of entries. See Seong Soo Ham v. Sushi Maru

Express Corp., 736 Fed. App’x 19, 20 (2d Cir. 2018) (District Court within its discretion to reduce

attorneys’ fees when failing to discount for travel and when billing attorney time for work that

could be performed by a secretary). Similarly, there appear to be duplicate billing entries. For

example, on July 10, 2018, there are two identical entries for KC-J revising a class certification

letter.

          Plaintiff also has included hours for time that is not compensable insofar as it concerns

matters ancillary to the filing of the EEOC charge and this lawsuit. See Webb v. Bd. of Educ. of

Dyer Cty., Tenn., 471 U.S. 234, 242 (1985) (recognizing time spent years before the complaint

was filed are not fairly deemed to have been expended on the litigation). For example, Ms.

Kurland and Ms. Healey-Kagan spent approximately 42 hours on a FOIL request prior to bringing

this litigation. This information was not needed in connection with the EEOC charge and could

have been sought in discovery had the class claims been permitted to proceed. The City also

argues that Plaintiff’s time spent filing a Notice of Claim was not necessary to this litigation.

However, there is a Notice of Claim requirement for bringing certain claims against the City.

Therefore, I find that at least some of this time is compensable. However, the hours spent on

preparing the Notice of Claim were clearly excessive as there was no need to spend more than

a few hours on it. According, I will reduce the hours to account for time not fairly attributable

to this litigation. See Suggs v. Crosslands Transp., Inc., No. 13-cv-6731 (ARR) (MDG), 2015 U.S.

Dist. LEXIS 39629, at *27-28 (E.D.N.Y. Mar. 4, 2015); Koon Chun Hing Keey Soy & Sauce Factory,


                                                  13
    Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 14 of 18



Ltd. v. Kun Fung USA Trading Co., No. 07-cv-2568 (JG), 2012 U.S. Dist. LEXIS 68117, at *39-40

(E.D.N.Y. Jan. 20, 2012).

       In addition to the above-referenced issues, many of the time entries are vague. For

example, multiple entries merely state tasks in the most general manner such as, “e-mail

regarding matter,” “telephone call regarding matter,” and “draft letter to opposing counsel.” It

is impossible to judge the reasonableness of the time spent on these tasks if the topic of the

work is not disclosed or more information provided justifying the time spent. Courts routinely

reduce time in fee applications for such vague time entries. See Fleet St., 148 F.3d at 172;

Ravina v. Columbia Univ., 2020 WL 1080780, at *9 (S.D.N.Y. Mar. 6, 2020); Tatum v. City of New

York, No. 06-cv-4290 (PGG) (GWG), 2010 WL 334975, at *7 (S.D.N.Y. Jan. 28, 2010); Suchodolski

Assoc. v. Cardell Fin. Corp., No. 03-cv-4148 (WHP), 2008 U.S. Dist. LEXIS 106912, at *5-6

(S.D.N.Y. Dec. 19, 2008).

       The time records do not appear to be contemporaneous, which explains the vagueness.

It is difficult to remember weeks, months, or a year after the fact the precise amount of time

spent on a task or the particular nature of the task. This significantly undermines the Court’s

confidence in the accuracy of the purported time spent. See King v. JCS Ener, Inc., 325 F. Supp.

2d 162, 166 (E.D.N.Y. 2004) (contemporaneous records needed to appropriately audit hours).

       The billing records also reflect numerous internal conferences. For example, according

to the December 2019 invoice, there were approximately 112 internal strategy meetings.

Courts routinely reduce fee requests for excessive internal conferences. Given this Court’s

knowledge of corporate scrutiny of outside counsel fees and commonplace rules prohibiting

billing for internal conferences, it is unlikely counsel would be able to bill a client for the


                                                  14
    Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 15 of 18



quantity of internal conferences reflected on the invoice provided to the Court. See Star Ins.

Co. v. A&J Constr. Of New York, Inc., No. 15-cv-8798 (CS) (JCM), 2018 WL 6177857, at *6

(S.D.N.Y. Nov. 26, 2018); Metro-North R.R. Co., 2018 WL 3370678 at *10 (S.D.N.Y. June 28,

2018); Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. Of Pomona, 188 F. Supp. 3d 333,

342 (S.D.N.Y. 2016); see also Cooper v. Sunshine Recoveries, Inc., No. 00-cv-8898 (LTS) (JCF),

2001 WL 740765, at *3-4 (S.D.N.Y. June 27, 2001) (reducing hours for excessive interoffice

communications); Pascuiti v. New York Yankees, 108 F. Supp. 2d 258, 271 (S.D.N.Y. 2000)

(stating that time spent on internal conferences is “harder to verify and therefore more likely to

be excessive”). Counsel also spent an inordinate amount of time arguing about the settlement

agreement and language in the agreement. This was unnecessary.

   This Court has broad discretion to make across the board reductions to attorneys’ fees

applications. See, e.g., Alicea, 272 F. Supp. 3d at 612 (where plaintiff’s counsel engaged in

numerous instances of excessive and unjustified billing, the court found that “[a] fifty percent

cut in this case is warranted”); Hines v. 1025 Fifth Ave. Inc., No. 14-cv-3661 (SAS) 2015 WL

4006126, at *7 (S.D.N.Y. June 30, 2015) (“I find that a fifty (50) percent reduction in the total

number of hours expended is necessary to correct for excessive billing, over litigation, and

counsel’s utter failure to exercise billing judgment.”). To account for all of the above issues, I

am reducing the total expended hours by 25%.

   Finally, the case appears to have been staffed with the most experienced attorneys

performing the lion’s share of the work on the case. This is not the way litigation should be

staffed. Rather, work should be delegated to the most junior person able to perform the task

under overall supervision by the lead attorney on the case. Here, there were nine attorneys


                                                 15
    Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 16 of 18



who worked on the case, seven of whom were recent law school graduates or Junior

Associates. These attorneys could have performed many of the tasks performed by Ms.

Kurland and Ms. Healy-Kagan. For example, junior attorneys could have prepared subpoenas,

drafted deposition questions, corresponded with process servers, conducted legal research,

corresponded with court reporters, prepared and submitted FOIL requests, and mailed and

served discovery. Instead, there are multiple entries for Ms. Kurland and Ms. Healy-Kagan

doing these tasks. This was inappropriate. See Pig Newton, Inc. v. The Bd. Of Dirs. of The

Motion Picture Indus. Pension Plan, No. 13-cv-7312 (KPF), 2016 WL 796840, at *7 (S.D.N.Y. Feb.

24, 2016) (reducing awarded attorneys’ fees premised, in part, on the “‘top-heavy’ nature of

the legal services provided”). Where work is not properly delegated, courts reduce the rate for

such work to the rate for a paralegal or junior lawyer. See, e.g., Suggs, 2015 U.S. Dist. LEXIS

39629 at *27-28 (reducing rate for administrative tasks conducted by attorney, including filing

and service of process).

   Here, the two most senior attorneys expended approximately 69% of the hours on the case,

whereas the Junior Associates expended only approximately 16% of the hours on the case and

Law Clerks expended the remaining hours on the case. In a more efficient and typical staffing

arrangement, the two senior attorneys should have spent no more than 30% of the hours on

the case. To account for inefficient staffing, I am reallocating the compensable hours to

account for a more efficient staffing model such that 15% of the hours will be compensated at

the $100 per hour rate; 55% of the hours will be compensated at the $250 per hour rate; 15%




                                                16
     Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 17 of 18



of the hours will be compensated at the $375 rate; and 15% of the hours will be compensated

at the $600 rate. This results in a fee award of $289,859. 6

        3. Costs

        “Courts generally award reasonable out-of-pocket costs incurred by attorneys and

charged to their clients.” Trs. of the Hollow Metal Pension Fund v. Morris Fine Furniture Work

Shop, Inc., No. 16-cv-9480 (LAK) (KHP), 2019 U.S. Dist. LEXIS 102715, at *30 (S.D.N.Y. Mar. 15,

2019) (citing Poulos v. City of New York, No. 14-cv-3023 (LTS) (BCM), 2018 U.S. Dist. LEXIS

118364, at *14 (S.D.N.Y. July 13, 2018)).

        Plaintiff seeks $650 in travel costs which are not explained insofar as everything in this

case took place in Manhattan where counsel can walk or take public transportation. Plaintiff

provided no detail as to who traveled or where or why or the time of travel. It is impossible to

determine whether these costs are appropriate. The same is true for $87.51 in meals—no

detail has been provided about who ate the meal or why it would be chargeable to Plaintiff.7

Similarly, no explanation is provided for why Plaintiff spent $32.65 on deposition memory

storage or $50.54 for Federal Express when cheaper options were available. Here again, no

receipts were provided for either expense. Accordingly, I find that the costs awarded should be

reduced by $820.70. This reduces compensable costs to $17,193.32, which covers electronic

research charges, court filing fees, transcript costs, and printing and copying costs.




6
  The Court has rounded this number to the nearest dollar.
7
  In the reply brief, the Kurland Group explains that attorneys are reimbursed for travel and meals when working
late. However, without receipts or additional information, the Court still cannot assess whether the charges were
appropriate.

                                                       17
    Case 1:18-cv-03644-LGS-KHP Document 139 Filed 05/18/20 Page 18 of 18



                                          CONCLUSION

       Accordingly, I find that Plaintiff is entitled to attorneys’ fees in the amount of $289,859

and costs in the amount of $17,193.32. The attorneys’ fees are computed as follows: 1293.65

hours x .75 = 970.24 hours. To account for the inefficient staffing, 55% of the 970.24 hours

(533.23 hours) are compensated at the rate of $250 per hour; 15% (145.53 hours) are

compensated at $600 per hour; 15% (145.53 hours) are compensated at $375 per hour; and

15% (145.53 hours) are compensated at $100 per hour.


Dated: May 18, 2020
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                18
